Title: From John Adams to Thomas Brand Hollis, 11 June 1790
From: Adams, John
To: Hollis, Thomas Brand



Dear Sir
New York June 11th 1790

I have received your kind letter of March 29th and the packet of pamphlets, and I pray you to accept of my best thanks for both—I sent you lately by Genl. Mansel, some of our rough matters.  The boxes of books you sent by Captain Bernard arrived safely, I know.—You seem to suppose our coast in danger from African pyrates; in this I presume you are deceived by the Artifices of the London insurance offices, for we are in no more danger than the Empire of China is.  The great revolution in France is wonderful but not supernatural.  The hand of Providence is in it, I doubt not; working however by natural and ordinary means, such as produced the revolution in the fifteenth century;—  That all men have one common nature, is a principle which will now universally prevail: and equal rights and equal duties, will in a just sense I hope be infered from it: but equal ranks and equal property never can be infered from it, any more than equal understanding agility, vigour or beauty.  Equal laws are all that ever can be derived from human equality.  I am delighted with Doctor Price’s sermon on patriotism; but there is a sentiment or two which I should explain a little.  He guards his hearers and readers, very Judiciously against the extreme of adulation and contempt.  The former is the extreme he says to which mankind in general have been most prone.” The generality of Rulers have treated men, as your English Jockies treat their horses.  Convinced them first that they were their masters and next that they were their friends, at least they have pretended to do so. Mankind have I agree behaved too much like horses: been rude wild and mad untill they were mastered, and then been too tame gentle and dull.  I think our friend should have stated it thus.  The great and perpetual distinction in civilized societies, has been between the rich who are few, and the poor who are many.  When the many are masters, they are too unruly and then the few are too tame and afraid to speak out the truth.—When the few are masters they are too severe, and then the many are too servile.  This is the strict truth.  The few have had most art and union, and therefore have generally prevailed in the end  The inference of wisdom from these premisses, is, that neither the poor, or the rich should ever be suffered to be masters.  They should have equal power to defend themselves, and that their power may be always equal, there should be an independent mediator between them, always ready, always able and always interested to assist the weakest.  Equal laws can never be made or maintained without this.—You see I still hold fast my scales, and weigh every thing in them.  The French must finally become my disciples, or rather the disciples of Zeno: or they will have no equal laws, no personal liberty, no property, no lives.—I am very much employed in business, and this must be my apology for neglecting so much to write to you: but I will be as good a correspondent as I can.  I hope you will not forget your old friend.—In this Country the pendulum has vibrated too far to the popular side, driven by men without experience or Judgment, and horrid ravages have been made upon property, by arbitrary multitudes or majorities of multitudes.  France has severe tryals to endure from the same cause.  Both have found or will find that to place property at the mercy of a majority who have no property is “Committere agnum lupo” My fundamental maxim is never trust the lamb to the custody of the wolf.  If you are not perfectly of my mind at present, I hereby promise and assure you that you will live to see that I am precisely right.  Thus arrogantly concludes your friend

John Adams